DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claim 1-6, 14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Chen discloses: a scale composition determination system that determines a composition of a scale generated on a surface of a steel material (pg.32 2nd para.), the scale composition determination system comprising: a computer processor including processing circuitry: and a measurement device (pg.48 last para),; wherein the computer processor a determination means that determines whether or not hematite (Fe2O3) has been generated in an outermost layer of the scale based on a difference between the temperatures of the steel material measured by at least one of the radiation thermomethers (pg.31 last para.), wherein the hematite curves are curves indicating the relationship between a thickness of hematite and a temperature of hematite (pg.31 fig.2.8).  Marui et al. disclose: at least one of radiation thermometers (fig.51 item 205), each of the at least one of radiation including a respective light collecting lens (fig.51 item 202) that measures temperatures of the steel material at two wavelengths different from each other by radiation thermometrv (col.26 L59-68) motivated by the benefits for accurate measurement of surface temperature of an oxidized surface (Marui et al. col.8 L45-48).
The prior arts of reference fail to teach, disclose, suggest or make obvious: a thickness of hematite at an intersection point of a hematite curve at, out of the two wavelengths, a first wavelength and a hematite curve at a second wavelength is determined so as to exceed an upper limit value of a thickness assumed as a thickness of hematite generated in the outermost layer of the scale.
Claims 14 & 16 contain the same substantive limitations as claim 1, therefore, the claims are allowed on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884